Citation Nr: 0000397
Decision Date: 01/06/00	Archive Date: 03/02/00

DOCKET NO. 98-16 069               DATE JAN 06, 2000

On appeal from the Department of Veterans Affairs Medical and
Regional Office Center in Fargo, North Dakota

THE ISSUES 

1. Entitlement to service connection for a right knee disorder. 

2. Entitlement to service connection for a left knee disorder.

REPRESENTATION 

Appellant represented by: North Dakota Department of Veterans
Affairs 

ATTORNEY FOR THE BOARD 

L.J. Wells-Green, Counsel

INTRODUCTION

The veteran served on active duty from May 1994 to May 1998. This
matter comes to the Board of Veterans' Appeals (Board) on appeal
from a May 1998 rating decision of the Department of Veterans
Affairs (VA) Medical & Regional Office Center (M&ROC) in Fargo,
North Dakota.

In his September 1998 VA Form 9, the veteran stated that he wished
to be scheduled for a Travel Board hearing. He was subsequently
advised of his scheduled July 1999 hearing at the RO, but failed to
report to it. He has not provided any reason for his failure to
report to the hearing or requested another hearing being scheduled.
The case is therefore ready for appellate action.

The Board finds that the veteran's representative's VA Form 646,
signed and dated in September 1999, meets the requirements for a
timely filed Substantive Appeal for the issue of entitlement to
service connection for a right knee disability. 38 C.F.R. 20.202,
20.301, 20.302(b)(1999). Therefore, the issue is properly before
the Board for consideration.

FINDINGS OF FACT

1. August 1998 VA medical physical examination noted mild
degenerative arthritis, while X-ray studies were normal.

2. Service medical records reflect treatment of both knees during
service.

3. There is sufficient evidence to suggest the possibility that
degenerative arthritis of the knees was manifest within a year of
separation from service.

- 2 -

CONCLUSION OF LAW

The claim of entitlement to service connection for right and left
knee disorders is well grounded. 38 U.S.C.A. 5107(a) (West 1991);
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed.
Cir. 1996) (per curiam) (table).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 524
U.S. 940 (1998), the United States Court of Appeals for the Federal
Circuit (Federal Circuit) held that, under 38 U.S.C. 5107(a), the
Department of Veterans Affairs (VA) has a duty to assist only those
claimants who have established well grounded (i.e., plausible)
claims. More recently, the United States Court of Appeals for
Veterans Claims (Court or CAVC) issued a decision holding that VA
cannot assist a claimant in developing a claim which is not well
grounded. Morton v. West, 12 Vet. App. 477 (July 14, 1999), req.
for en banc consideration by a judge denied, No. 96-1517 (U.S. Vet.
App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify a
belief by a fair and impartial individual that a claim is well-
grounded, the claimant's initial burden has been met, and VA is
obligated under 38 U.S.C. 5107(a) to assist the claimant in
developing the facts pertinent to the claim. Accordingly, the
threshold question that must be resolved in this appeal is whether
the appellant has presented evidence that the claim is well
grounded; that is, that the claim is plausible.

In order for a claim to be well grounded, there must be (1) a
medical diagnosis of a current disability; (2) medical, or in
certain circumstances, lay evidence of in-service occurrence or
aggravation of a disease or injury; and (3) medical evidence of a
nexus between an in-service injury or disease and the current
disability. Epps, 126 F.3d at 1468; Caluza v. Brown, 7 Vet. App.
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam)
(table). Where the determinative issue involves medical causation
or etiology, or a medical diagnosis, competent medical evidence

- 3 -

to the effect that the claim is "plausible" or "possible" is
required. Epps, 126 F.3d at 1468. Further, in determining whether
a claim is well-grounded, the supporting evidence is presumed to be
true and is not subject to weighing. King v. Brown, 5 Vet.App. 19,
21 (1993).

In regard to establishing a well-grounded claim, the second and
third Epps and Caluza elements (incurrence and nexus evidence) can
also be satisfied under 38 C.F.R. 3.303(b) (1999) by (1) evidence
that a condition was "noted" during service or during an applicable
presumption period; (2) evidence showing postservice continuity of
symptomatology; and (3) medical or, in certain circumstances, lay
evidence of a nexus between the present disability and the
postservice symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Symptoms, not treatment, are the essence of any evidence of
continuity of symptomatology. Savage, 10 Vet. App. at 496.
Moreover, a condition "noted during service" does not require any
type of special or written documentation, such as being recorded in
an examination report, either contemporaneous to service or
otherwise, for purposes of showing that the condition was observed
during service or during the presumption period. Id. at 496-97.
However, medical evidence of noting is required to demonstrate a
relationship between the present disability and the demonstrated
continuity of symptomatology unless such a relationship is one as
to which a lay person's observation is competent. Id. at 497.

In the case of a disease only, service connection also may be
established under section 3.303(b) by (1) evidence of the existence
of a chronic disease in service or of a disease, eligible for
presumptive service connection pursuant to statute or regulation,
during the applicable presumption period; and (2) present
disability from it. Savage, 10 Vet. App. at 495. Either evidence
contemporaneous with service or the presumption period or evidence
that is post service or post presumption period may suffice. Id.

The veteran's service medical records show that he first complained
of right knee pain in June 1994. He was assessed with iliotibial
band (ITB) tendonitis. Later that month, a treatment record
indicates that his right ITB tendonitis was resolved, and

- 4 -

he was returned to full duty. In July 1995 the veteran was seen for
unresolved left knee tendonitis. At that time he complained of pain
and stiffness. An August 1995 treatment record shows that there had
been no change in the veteran's left knee complaints. The examiner
found some mild edema in the patellar area and joint line
tenderness. The diagnosis was a possible lateral meniscus tear.
Later that month, he was assessed with a chronic left lateral
meniscal injury. In his March 1998 medical history, the veteran
indicated that his right knee hurt when it rained and that it
stiffened during inclimate weather. At those times it was painful
to walk or bend the joint. The accompanying medical examination
report shows that the lower extremities were evaluated as normal.

An August 1998 VA general medical examination shows that the
examiner did not identify any swelling, tenderness, laxity erythema
or deformity of the left knee. Left knee range of motion was normal
and there was no evidence of painful motion, excessive
fatigability, incoordination or significant further loss in range
of motion after exercise. It does not appear that the right knee
was examined. Accompanying X-ray studies of both knees were normal.
The examiner diagnosed mild degenerative arthritis.

ORDER

The claim of entitlement to service connection for right and left
knee disorders is well grounded. To this extent only, the appeal is
granted.

REMAND

Because the claim of entitlement to service connection for right
and left knee disorders is well grounded, VA has a duty to assist
the appellant in developing facts pertinent to the claim. 38
U.S.C.A. 5107(a) (West 1991); 38 C.F.R. 3.159 (1999); Murphy v.
Derwinski, 1 Vet. App. 78 (1990).

Based on a review of the claims folder it does not appear that
during the August 1998 VA medical examination, any of the examiners
reviewed the veteran's service

- 5 -

medical records. Furthermore, the right knee was not examined
(probably because it was not clear at that time that the veteran
was appealing the issue of a right knee disorder). What is more
troubling is that, based on the signatures, the veteran was
examined by at least 3 physicians on that day (including a
radiologist); however, the diagnosis of degenerative arthritis by
one doctor does not appear to be based on more than a medical
history as related by the veteran; the second doctor listed
findings but no diagnosis, and the radiologist found the knees to
be normal. If the veteran does have degenerative arthritis of the
knees, this would be,within a year of separation from service, and
thus, service-connected. Clarification of the diagnosis is
necessary prior to adjudication of the claim. The VA has a duty to
assist the appellant in the development of facts pertinent to the
claim. 38 U.S.C.A. 5107(a) (West 1991). Under the circumstances,
the case is remanded for the following:

1. The RO should contact the veteran and obtain the names and
addresses of all medical care providers who treated the veteran for
any knee impairment since his separation from service in May 1998.
After securing any necessary releases, the RO should obtain these
records for association with the claims folder.

The veteran should be afforded a VA orthopedic examination to
determine if he has any present right or left knee disorder related
to service. All indicated tests and studies, including x-ray
studies are to be performed. The claims folder is to be made
available to the examiner prior to examination for use in the study
of the case. The examiner is to indicate whether the claims folder
and service medical records have been reviewed. If a disability of
either knee is identified, the examiner is to indicate whether
there is any relation to service. The reasons and bases for all
opinions are to be included in the discussion. Prior to the
examination, the RO must inform the veteran, in writing, of all
consequences of his failure to report for the examination in order
that he may

- 6 -

make an informed decision regarding his participation in said
examination.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

RENEE M. PELLETIER 
Member, Board of Veterans' Appeals

7 - 


